Blair, J.
On or about January 10, 1911, relator was duly appointed to the office of assistant secretary of the senate. On February 2d there was issued to him, under the provisions of section 13, 1 Comp. Laws, being section 3 of Act No. 3, Session Laws of 1873, as amended by Act No. 85, Pub. Acts 1907, a certificate, signed by the president and secretary of the senate, that there was due to relator for services as such assistant secretary the sum of $60 for the salary period, January 24, 1911, to February 2, 1911, inclusive. The senate was in actual session on each day during said period, except Saturday, January 28th, and Sunday, January 29th. The relator presented such certificate to the auditor general for his signature, as provided in section 13. The auditor general refused to countersign it, basing his refusal upon a written opinion of the attorney general that officers and employés of the house and senate are not entitled to a per diem compensation for services rendered on Sunday.
Belator’s petition prays for a writ of mandamus directing the auditor general to countersign such certificate, and also to issue his warrant on the State treasurer therefor. If it shall appear, as contended by relator, that respondent’s position cannot be sustained in law, then the writ should issue, commanding him to perform one or both of said duties.
The Constitution of 1835, Art. 4, § 18, provided that:
“ The members of the legislature shall receive for their *142services a compensation to be ascertained by law * * * and such compensation shall never exceed $3 a day.”
The Constitution of 1850 provided, article 4, § 15:
“The compensation of the members of the legislature shall be $3 per day for actual attendance and when absent on account of sickness for the first sixty days of the session of the year 1851 and for the first forty days of every subsequent session, and nothing thereafter. When convened in extra session their compensation shall be $3 a day for the first twenty days and nothing thereafter.”
Speaking of these Constitutions, this court said at an early day:
“Under the former Constitution the amount of ¡compensation allowed to members and officers of the senate and house of representatives was settled upon and fixed annually by the legislature itself, but the amount is no longer the subject of legislation. It is now clearly and definitely settled and fixed by the revised Constitution. Section 15 of article 4 of that instrument provides as follows,” etc.
This section was amended in 1859-60 so as to read:
“ The compensation of the members of the legislature shall be three dollars per day for actual attendance, and, when absent on account of sickness, but the legislature may allow extra compensation to the members from the territory of the upper peninsula, not exceeding two dollars per day during a session. When convened in extra session their compensation shall be three dollars a day for the first twenty days, and nothing thereafter. * * * ”
With these provisions of the Constitution in force, the legislature adopted Act No. 3 of the Session Laws of 1873, entitled, “An act to provide for the payment of the officers and members of the legislature.”
Section 2 provides that:
“ The compensation of the president and members of the senate and of the speaker and members of the house of representatives shall be three dollars per day each, for actual attendance, and when absent on account of sickness during the session of the legislature. * * * The compensation of the secretary, engrossing and en*143rolling clerk and sergeant at arms of the senate, and their authorized assistants, * * * shall be three dollars a day each, for actual attendance during the session,” etc.
This section was amended in 1907 (Act No. 85, Pub. Acts 1907) so as to read:
“ From and after the first day of January, 1901, the compensation of the president and members of the senate, and the speaker and members of the house of representatives, shall be three dollars per day^each, for actual attendance, and when absent on account of sickness during the session of the legislature. * *' * The per diem compensation of the secretary of the senate shall be ten dollars; of the first assistant secretary, six dollars, * * * which compensation shall be in full for all services performed during any regular or special session,” etc.
These provisions of the statute render it clear that it was the intention of the legislature to place the compensation of the officers referred to upon precisely the same legal standing as their own, namely, a fixed compensation per day for aetual attendance during the session. If, therefore, a reasonable construction of the constitutional provisions determining their compensation authorized the members of the legislature to receive their per diem compensation upon a computation including Sundays, it logically follows that the same mode of computation is to be used in determining the relator’s compensation.
It will be observed that by the original Constitution of 1850, compensation was limited to the, first 60 days of the session, etc., and as amended in 1860, although the provisions limiting payment at the first session to 60 days and thereafter to 40 days were omitted, the provision was retained that when convened in extra session their compensation should be $3 per day for the first 20 days.
The Constitution of 1850, Art. 4, § 28, contained a further provision that:
“ No new bill shall be introduced into either house of the legislature after the first 50 days of a session shall have expired.”
*144‘ So far as we have been able to ascertain, this provision has always been construed by the legislature as limiting the introduction of new bills to the first 50 successive days of the session, including Sundays. While the correctness of this practical construction of the legislature has not been expressly passed upon by the court, it was recognized in the case of Davock v. Moore, 105 Mich. 120 (vide page 133, 63 N. W. 424, 28 L. R. A. 783). In that case the bill was introduced on the fiftieth consecutive day, including Sundays, and the court said:
“It appears that the bill was introduced on the fiftieth day, and therefore within the time limited by this clause of the Constitution. ”
This is the natural meaning of the language used, and is in accordance with the contemporaneous and subsequent constructions of the legislatures of the State, both of which considerations are entitled to weight in determining the proper construction of the constitutional provisions. Attorney General v. State Board of Assessors, 143 Mich. 73 (106 N. W. 698); Menton v. Cook, 147 Mich. 540 (111 N. W. 94). This construction is further strengthened by the provision of article 4, § 14, of the Constitution, that:
“If any bill be not returned by the governor within 10 days, Sundays excepted, after it has been presented to him,” etc.
If the words, “first fifty days of a session ” used in section 28 of article 4 include Sundays, no good reason is perceived why the same interpretation should not be applied to similar words used in the sections as to compensation.
Under our Constitution and laws the session of the'legislature is to be considered as an entirety, its beginning fixed by the Constitution itself. As said by Mr. Cushing:
“ The sitting of a legislative assembly, from day to day, begun on the day fixed by law, whether a quorum assembles, or the assembly is organized on that day, or not, and brought to a close by lapse of time, or by mutual agree*145■ment, constitutes a session for all legal or parliamentary-purposes.” Law and Practice of Legislative Assemblies, par. 507.
The usual temporary adjournments of the legislature, which are, in fact, necessary to enable the members to perform their duties as members of special and standing committees, in making investigations for the purpose of acquiring necessary information and drawing reports, bills, and amendments for the action of the house when in session, and in performing the manifold duties incident to their position and necessary to the proper discharge of their duties, have, in our opinion, no effect upon the continuity of the session.
It is tobe observed that neither the right of themembers of the legislature nor of the officers and employés is grounded upon the right to receive compensation for services actually rendered upon Sundays,, but upon the view that the method of computing the time in determining their compensation as fixed by the Constitution and laws concerning the same recognizes all days of the session, whether work is done thereon or not, in which the legislature may legally be said to be in session as proper days to be included in the computation. We have no doubt, however, that an adjournment of the legislature and the dispersal of its members to attend to their own affairs to the exclusion of those of the State may cover such a period of time as to exclude the view that the legislature is in session, for the purpose of basing compensation upon services rendered.
The fact, also, that the members of the legislature have always claimed the right to, and have received, compensation for Sundays during the sessions, while insufficient to overturn the plain meaning of a,statute, is of considerable moment in ascertaining the intention of the legislature in passing statutes providing for their compensation. There is much, also, in the variance of the language as to the three classes of officers and employés used in the *146amendment of 1907 to strengthen our conclusion that it was the intention of the legislature that, as to relator’s class, at least, Sundays should be counted in computing his per diem compensation. The provision of the original act of 1873 requiring actual attendance during the session is omitted as to the first class of officers provided for in the section, although it is retained as to the second class, and in perhaps stronger language as to the third class.
It is conceded by the attorney general that the relator is entitled to compensation during ordinary adjournments, except as to Sundays, as we understand, even though not necessarily employed in performing services upon those days, from which it appears to us to follow that the jper diem provided is not the usual per diem compensation for services actually rendered and to be paid for only as actually rendered; but, as we have heretofore said, a method for computing the amount due. So far as we have been able in the brief time at our disposal to examine authorities, they appear to support our conclusion that Sundays are to be included in the computation of the salaries, and that the Sunday law, § 5912, 2 Compiled Laws, has no application to the question. Cushing’s Law & Practice of Legislative Assemblies, §§ 356, 357; Ex parte Pickett, 24 Ala. 91; State v. Hastings, 16 Wis. 358; Moren v. Blue, 47 Ala. 709; Moog v. Randolph, 77 Ala. 597, vide page 607; State v. State Auditor, 37 Mo. 176.
It is argued by the attorney general that Moog v. Randolph, supra, and Ex parte Cowert, 92 Ala. 94 (9 South. 225), holding that a constitutional provision, which limited each session of the general assembly to 50 days, means working days and Sundays are excluded from the computation, overrule the previous cases in that State above cited. In Moog v. Randolph, the court said:
“ The right to adjourn ad libitum, upon certain week days, and the right to draw pay for such days, are questions not necessarily dependent, the one on the other. The power to adjourn may exist, without the right to draw pay; and they are not convertible or correlative *147powers, as has been argued before us at the bar. This suggestion is not intended to cast any doubt upon previous decisions of this court, holding that the members of the general assembly are entitled to draw their per diem pay on Sundays — a view in which we all fully concur.”
We are therefore of the opinion that the relator is entitled to the writ as prayed, and it is so ordered.
Ostrander, C. J., and Bird, Hooker, Brooke, and Stone, JJ., concurred.